Johnson, J.
The fact of retailing having been conceded by the defendant, the only question is, whether he can justify under an authority from Weaver; and certainly no individual can authorize another to violate a public law. in addition to this, the circumstances abundantly shew, that the defendant must have known that Weaver had no authority to retail. He was a passing stranger, who had no motive to apply for a license. The defendant would have been culpable, therefore, in aiding him in retailing.

Motion dismissed.

O’Neall, J. concurred.
Harper, J. absent.